Citation Nr: 9902241	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-20 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to January 
1971, with time lost from January to July 1969, for a total 
of two years and one day total active service.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the February 1997 rating decision of 
the Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for PTSD and denied entitlement to service 
connection for PTSD.  


REMAND

The veteran had combat service in Vietnam and he received a 
Combat Infantryman Badge.  He asserts that he currently has 
PTSD which is related to his combat experiences in Vietnam 
and that, therefore, service connection for PTSD is 
warranted.  

In December 1996, the veteran reported that he had received 
psychiatric treatment from M. Hitchko on two occasions in 
February 1994, the Rio Lindo Family Clinic for three months 
in the summer of 1994, Dr. Hamilton at the Rio Lindo Family 
Clinic in January 1995, and R. Frey, therapist, in September 
1995.  Also in December 1996, the veteran submitted VA Forms 
21-4142, Authorization for Release of Information, for the 
Rio Lindo Family Clinic and M. Hitchko.  The claims file 
includes no evidence that the RO attempted to obtain any of 
these treatment records and the Board finds that an attempt 
to obtain the aforementioned treatment records is necessary.  

The veteran has reported that he received treatment at the 
North Valley Vet Center in Chico, California and the RO 
obtained records from this facility dated from August to 
November 1996.  The Board finds that the RO should now 
attempt to obtain all post-November 1996 treatment records 
from this Vet Center. 

In December 1996, the veteran also reported that he had 
undergone medical treatment from 1988 to present at the 
Denver, Colorado; Reno, Nevada; Martinez, California; and 
Sacramento, California VA medical facilities.  Although it 
appears that the veteran may have received treatment at these 
facilities for disabilities unrelated to PTSD, the Board 
finds that clarification of this matter is in order.  

A review of the record shows that the veteran is currently 
receiving Social Security Administration disability benefits.  
It appears that he is receiving these benefits based on his 
nonservice-connected Parkinsons disease; however, the Board 
finds that the RO should clarify whether this is, in fact, 
the case.  If the veteran reports that he is receiving Social 
Security Administration benefits based at least partially on 
disability due to PTSD, the RO should attempt to obtain all 
relevant Social Security Administration records.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he report whether he is 
receiving Social Security Administration 
benefits based at least partially on 
disability from PTSD.  If the veteran 
answers in the affirmative, the RO should 
obtain from the Social Security 
Administration the records pertinent to 
the veterans claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain treatment records from M. Hitchko 
dated in February 1994, from the Rio 
Lindo Family Clinic dated in 1994, from 
Dr. Hamilton at the Rio Lindo Family 
Clinic dated in January 1995, from R. 
Frey, therapist, dated in September 1995, 
and from the North Valley Vet Center in 
Chico, California from November 1996 to 
present.  All letters from the RO to 
these treatment providers and any records 
obtained in response should be associated 
with the claims file.  

3.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection for PTSD.  The veteran 
should be asked to clarify whether any of 
the reported medical treatment from 
1988 to present at the VA medical 
facilities in Denver, Colorado; Reno, 
Nevada; Martinez, California; and 
Sacramento, California, included 
treatment for PTSD.  After obtaining any 
necessary authorization, the RO should 
attempt to obtain all pertinent records 
from any sources indicated.  

4.  The RO should then review the record 
and undertake any additional indicated 
development, to include affording the 
veteran another VA psychiatric 
examination if warranted.  

5.  Thereafter, the RO should ensure that 
the aforementioned development has been 
completed to the extent possible.  See 
Stegall v. West, 
11 Vet. App. 268 (1998).

6.  The claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and United 
States Court of Veterans Appeals (Court) 
decisions.  If the claim remains in a 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
includes any additional pertinent law and 
regulations and a full discussion of 
action taken on the veterans claim, 
consistent with the Courts instructions 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
